Citation Nr: 1038159	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 25, 2002, 
for the grant of service connection for PTSD.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for arthritis of the left hand, and, if so, 
whether service connection is warranted for that disorder.

3.  Entitlement to service connection for type 2 diabetes 
mellitus.

4.  Entitlement to service connection for a disability manifested 
by hypercholesterolemia (high cholesterol).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	To be Determined


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970, with service in the Republic of Vietnam from April 1969 to 
April 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The issues 
were the subject of a prior Board decision, dated April 2009.  A 
May 2010 United States Court of Appeals for Veterans Claims 
(Court) order, implementing a Joint Motion for Remand, vacated 
that issue and returned these claims to the Board.

The Board notes that the Veteran indicated, in a statement 
received at the Board in August 2010, that he had released his 
attorney representative; however, the Board also notes that the 
Veteran's claims file still contains a valid Appointment of 
Attorney Form 22a.  As such, on Remand, the RO should contact the 
Veteran and attempt to resolve the question of who, if anyone, is 
his valid representative.

As to the Veteran's claims of entitlement to an increased initial 
evaluation for post traumatic stress disorder (PTSD), and 
entitlement to a nonservice connected permanent and total 
pension, the Board notes that these issues were not the subject 
of a final decision in the Board's April 2009 decision, but 
rather, were remanded for further development.  As such, those 
issues are still on Remand, and not yet again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

In a Joint Motion for Remand, dated May 2010, which was 
incorporated into a May 2010 Court order, the Court found several 
deficiencies in the prior Board decision.  Specifically, the 
Court found that there were some outstanding VA records, dated 
prior to the April 2009 Board decision, which had not been 
associated with the Veteran's claims file, and which were 
relevant to the Veteran's claim.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board must 
remand these issues in order that all relevant VA records may be 
associated with the Veteran's claims file.

In addition, the Court found that the Veteran had recently 
submitted records indicating that he had filed a claim with the 
Social Security Administration.  As such, on remand, an attempt 
should also be made to associate any relevant outstanding Social 
Security records with the Veteran's claims file as well.

Further, the Board notes that, after the Court order was created, 
the Veteran submitted to the Board additional medical records, 
including several from a private medical facility, Lakeshore 
Community Hospital.  On remand, an attempt should also be made to 
ensure that all relevant records from this private medical 
facility have also been associated with the Veteran's claims 
folder.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Contact the Veteran and have him clarify 
who, or what entity, is currently 
representing him, if any.  Please make sure 
all required releases regarding 
representation are associated with the 
Veteran's claims file.

2.  After the above development has been 
completed, please contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have treated him for PTSD, arthritis of the 
hand, diabetes, high cholesterol, or 
hypertension.  After obtaining any required 
releases, please associate all identified 
records with the Veteran's claims file, to 
include all relevant records from VA 
facilities, all available records from the 
Lakeshore Community Hospital, and any 
available relevant records from the Social 
Security Administration.

3.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the AMC should readjudicate the Veteran's 
claims of entitlement to an earlier effective 
date for the grant of service connection for 
PTSD, service connection for arthritis of the 
left hand, service connection for type 2 
diabetes mellitus, service connection for a 
disability manifested by 
hypercholesterolemia, and service connection 
for hypertension.  In the event that any 
benefit sought is not granted, the appellant 
and his representative, if any, should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


